Citation Nr: 0636195	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-07 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of right 
ankle fracture.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
U.S. Army Reserve from February to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for residuals of 
a right ankle fracture.  

The Board remanded the instant claim in May 2005 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that she currently has 
residuals of a right ankle fracture that she sustained during 
service.  Service medical records show that the appellant 
sustained a right ankle fracture in April 1999.  She 
underwent surgery, was released from the hospital in 
May 1999, underwent physical therapy, and was found ready to 
return to full duty in July 1999.  

In May 2005, the Board determined that a medical opinion was 
necessary in order to determine if the appellant had a 
current right ankle disability, and if so, the etiology of 
the disability.  While an examination was scheduled and the 
veteran failed to report for that examination, the Board has 
reason to believe that the veteran never received 
notification of the scheduled examination in connection with 
this claim.

Since May 2004, the RO has been contacting the appellant at 
the most recent address of record that she provided, 285 
Schenectady Avenue; Apartment 3I; Brooklyn, New York, 11213.  
However, when the VA Medical Center (VAMC), scheduled the VA 
orthopedic examination for the appellant as requested in the 
May 2005 remand, it used the address of 5 Virginia Place; 
Brooklyn, New York, 11213.  

Although the VAMC indicated that no letter came back to them 
from the Postal Service as undeliverable, the Board has 
information to believe that the Virginia Place address was 
not the appellant's most recent address of record.  The 
address VA sent her notice letter to may very well have been 
incorrect.  She should be provided an opportunity to report 
for a VA orthopedic examination, and notification of the 
scheduled examination should be sent to her most recent 
address of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran at 
the most recent address of record and ask 
her to identify all VA and non-VA health 
care providers pertaining to the 
treatment of a right ankle disability 
since October 1999 to the present.  After 
receiving this information and any 
necessary release of information forms, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  The RO should schedule the veteran for a VA 
examination by an orthopedist to determine the 
nature, etiology, and severity of any current right 
ankle disability.  Notification of the scheduled 
examination should be sent to the veteran at her 
most recent address of record.  The examiner should 
review the claims folder prior to evaluating the 
veteran.  All indicated studies should be 
performed. Following the examination, the examiner 
is requested to render an opinion as to whether it 
is at least as likely as not that any right ankle 
disability diagnosed is related to the inservice 
injury.  A complete rationale for any opinion 
expressed should be included in the report.  

3.  The appellant must be given adequate 
notice of the date and place of any 
examination.  A copy of all notifications 
must be associated with the claims file.  
The appellant is hereby advised that 
failure to report to a scheduled VA 
examination without good cause shown may 
have an adverse effect on this claim.  
38 C.F.R. §  3.655 (2006).

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the claim is denied, the appellant and 
her representative (should she obtain 
one) should be issued a supplemental 
statement of the case, and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





